Lurton, J.
A Public Administrator, from considerations of ’ public policy, ought not to be allowed compensation as attorney in addition to his commissions as Administrator.
The case of Fulton v. Davidson, 3 Heis., 614, has been questioned and limited to its precise facts by this Court in the case of State v. Butler, 15 Lea, 113. We are not at all disposed to ex*636tend the Fulton case, least of all to Public Administrators, who are public officers.
The Administrator, having been allowed commissions on .the personalty in his settlements, was not entitled to commissions on proceeds of realty which did not go into his hands. The decree allowing $450 for attorney’s fees is reversed, and costs of the appeal, and of the report as to such fees, will be paid by Loague personally.